Exhibit 10.2(c)



HECLA MINING COMPANY STOCK PLAN FOR NONEMPLOYEE DIRECTORS
AS AMENDED JULY 18, 2002, FEBRUARY 25, 2004 AND MAY 6, 2005


        1.  Name of Plan.  This plan shall be known as the “Hecla Mining Company
Stock Plan for Nonemployee Directors” and is hereinafter referred to as the
“Plan.”

        2.  Purpose of Plan.  The purpose of the Plan is to enable Hecla Mining
Company, a Delaware corporation (the “Corporation”), to attract and retain
qualified persons to serve as directors, to enhance the equity interest of
directors in the Corporation, and to solidify the common interests of its
directors and shareholders in enhancing the value of the Corporation’s common
stock, par value $.25 per share (the “Common Stock”). The Plan seeks to
encourage the highest level of director performance by providing such directors
with a proprietary interest in the Corporation’s performance and progress by
crediting them with Common Stock annually as part of their annual retainer.

        3.  Effective Date and Term.  The Plan shall be effective as of the date
it is approved by at least a majority of the outstanding shares of Common Stock
present or represented and entitled to vote at a meeting of shareholders of the
Corporation not later than May 30, 1995, and shall remain in effect until July
17, 2012.

        4.  Eligible Participants.  Each member of the Board from time to time
who is not a full-time employee of the Corporation or any of its subsidiaries
shall be a participant (“Participant”) in the Plan. Each credit of shares of
Common Stock pursuant to the Plan shall be evidenced by a written agreement duly
executed and delivered by or on behalf of the Corporation and a Participant, if
such an agreement is required by the Corporation to assure compliance with all
applicable laws and regulations.

        5.  Credit of Shares.  (a)   Commencing May 30, 1995, as part of the
retainer payable to each Participant for service on the Board, each Participant
shall become entitled to receive shares of Common Stock subject to any
applicable restrictions set forth in Section 6 hereof. Subject to paragraph (b)
below, each Participant shall be credited each year for service on the Board
with a number of shares of Common Stock determined by dividing $24,000 by the
average closing price for the Common Stock on the New York Stock Exchange (or if
not listed on such exchange on any other national securities exchange on which
the shares of Common Stock are listed) for the prior calendar year (the “Stock
Retainer”). The Stock Retainer for each year shall be credited as of May 30 of
each year during the term of the Plan, commencing May 30, 1995.

        (b)       Any person who becomes a nonemployee director following May 30
of any year during the term of the Plan, whether by appointment or election as a
director or by change in status from a full-time employee, shall be credited, on
becoming a nonemployee director, as a portion of the compensation to be paid to
such Participant until the next Annual Meeting of Shareholders, with a number of
shares of Common Stock equal to the product of the number of shares determined
pursuant to 5(b) above times a fraction, the numerator of which is the number of
full weeks remaining until May 30 of the following year and the denominator of
which is 52; provided that no fractional shares shall be credited and the number
of shares of Common Stock to be credited pursuant to this paragraph (b) shall be
rounded up to the next whole number.


1

--------------------------------------------------------------------------------


        6.  Delivery of Shares.  (a)   All Stock Retainers credited to a
Participant, together with the “Dividend Equivalent Amount” (as defined in
paragraph (c) below) with respect thereto, shall be delivered to the Participant
or the Participant’s estate or legal guardian on, or beginning on, the Delivery
Date (as defined in paragraph (b) below), in accordance with this Section 6.

        (b)       The “Delivery Date” means the first date upon which one of the
following events occurs:

(i)    

Death of the Participant;


(ii)   

Disability of the Participant preventing continued service on the Board;


(iii)  

Retirement of the Participant from service as a Director of the Corporation in
accordance with the Corporation’s By-Laws then in effect;


(iv)  

Cessation of service as a Director for any reason other than those specified in
subsections (b)(i), (ii) and (iii) of this Section 6; or


(v)   

Change in Control (as hereinafter defined);


(vi)  

At anytime upon the election of any Participant provided that the delivery under
such election shall be limited to that portion of the Stock Retainer and related
Dividend Equivalent Amount credited to each Participant under the Plan for at
least 24 months prior to delivery.


        (c)       The “Dividend Equivalent Amount” with respect to any Stock
Retainer means (i) the amount of cash, plus the fair market value as determined
by the Committee (as defined in Section 12) on the date of distribution of any
property, other than stock of the Corporation, plus (ii) any shares of stock of
the Corporation, in each case which the Participant would have received as
dividends or other distributions with respect to the Stock Retainer, if the
Stock Retainer had been delivered to the Participant at the time it was credited
to the Participant under this Plan, plus (iii) interest on the amount described
in clause (i) at a rate equal to the Corporation’s cost of funds, from the date
or date(s) such dividends or other distributions would have been received
through the date the Stock Retainer is delivered.


2

--------------------------------------------------------------------------------


        (d)       If a Participant’s Delivery Date is described in clause (iv)
or clause (v) of paragraph (b), all Stock Retainers and all Dividend Equivalent
Amounts with respect thereto shall be delivered at one time, as soon as
practicable after the Delivery Date. If a Participant’s Delivery Date is
described in clause (i), clause (ii) or clause (iii) of paragraph (b), the Stock
Retainers and the Dividend Equivalent Amounts with respect thereto shall be
delivered at one time, as soon as practicable after the Delivery Date, unless
the Participant has in effect a valid Installment Delivery Election pursuant to
paragraph (e) below to have the Stock Retainers and Dividend Equivalent Amounts
delivered in yearly installments over five, ten or fifteen years (the
“Applicable Delivery Period”). If the Participant does have in effect a valid
Installment Delivery Election, then the Stock Retainers, together with the
Dividend Equivalent Amounts with respect thereto, shall be delivered in equal
yearly installments over the Applicable Delivery Period, with the first such
installment being delivered on the first anniversary of the Delivery Date;
provided, that if in order to equalize such installments, fractional shares
would have to be delivered, such installments shall be adjusted by rounding to
the nearest whole share; and provided, further, that for purposes of determining
the Dividend Equivalent Amounts with respect to Stock Retainers being delivered
in installments, Stock Retainers shall be deemed to be distributed in the order
they were credited to the Participant (i.e., on a first-in, first-out (FIFO)
basis). If any Stock Retainers and Dividend Equivalent Amounts of a Participant
are to be delivered after the Participant has died or become legally
incompetent, they shall be delivered to the Participant’s estate or legal
guardian, as the case may be, in accordance with the foregoing schedules;
provided, that if the Participant dies with a valid Installment Delivery
Election in effect, and the legal representatives of the Participant’s estate so
request, the Committee (as defined in Section 12 below) may (but shall not be
obligated to) deliver all remaining undelivered Stock Retainers and Dividend
Equivalent Amounts to the Participant’s estate immediately. References to the
Participant in this Plan shall be deemed to refer to the Participant’s estate or
legal guardian, where appropriate.

        (e)       An Installment Delivery Election means a written election by a
Participant, on such form as may be prescribed by the Committee (as defined in
Section 12 below), to receive delivery of Stock Retainers and Dividend
Equivalent Amounts in installments over a period of five, ten or fifteen years,
as more fully described in paragraph (d) above. Once made, an Installment
Delivery Election may be superseded by another Installment Delivery Election or
revoked in writing by a Participant. However, in order for any initial or
superseding Installment Delivery Election or revocation thereof to be valid, it
must be received by the Committee (i) before a Delivery Date described in clause
(i) of paragraph (b) above, (ii) at least one year before a Delivery Date
described in clause (ii) of paragraph (b) above, and (iii) at least three years
before a Delivery Date described in clause (iii) of paragraph (b) above. In the
case of multiple Installment Delivery Elections and/or revocations by any
Participant, the most recent valid Installment Delivery Election or revocation
in effect as of the Delivery Date shall be controlling.


3

--------------------------------------------------------------------------------


        (f)       The Corporation may, but shall not be required to, create a
grantor trust or utilize an existing grantor trust (in either case, the “Trust”)
to assist it in accumulating the shares, cash and other property needed to
fulfill its obligations under this Section 6. On each date when a Stock Retainer
is credited to a Participant, the Corporation shall contribute such Stock
Retainer to the Trust. However, Participants shall have no beneficial or other
interest in the Trust and the assets thereof, and their rights under the Plan
shall be as general creditors of the Corporation, unaffected by the existence or
nonexistence of the Trust, except that deliveries of Stock Retainers and
payments of cash and other property to Participants from the Trust shall, to the
extent thereof, be treated as satisfying the Corporation’s obligations under
this Section 6.

        7.  Share Certificates; Voting and Other Rights.  The certificates for
shares delivered to a Participant or the trustee of the Trust, if any (the
“Trustee”), pursuant to Section 6 above shall be issued in the name of the
Participant or the Trustee, as the case may be, and the Participant or the
Trustee, as the case may be, shall be entitled to all rights of a shareholder
with respect to Common Stock for all such shares issued in his name, including
the right to vote the shares, and the Participant or the Trustee, as the case
may be, shall receive all dividends and other distributions paid or made with
respect thereto.

        8.  Change in Control.  A “Change in Control” shall be deemed to have
occurred if any of the following events shall have happened:

  (i)   An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (1)
the then outstanding shares of Common Stock of the Corporation (the “Outstanding
Corporation Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the “Outstanding Corporation Voting Securities”);
excluding, however, the following: (1) Any acquisition directly from the
Corporation, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Corporation, (2) Any acquisition by the Corporation, (3) Any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation,
or (4) Any acquisition by any corporation pursuant to a transaction which
complies with clauses (1), (2) and (3) of subsection (iii) of this Section 8; or


  (ii)   A change in the composition of the Board such that the individuals who,
as of the effective date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided however, for purposes of
this Section 8, that any individual who becomes a member of the Board subsequent
to the effective date of the Plan, whose election, or nomination for election by
the Corporation’s shareholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual was a member of the Incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board shall not be so considered as a member
of the Incumbent Board; or



4

--------------------------------------------------------------------------------


  (iii)   The consummation by the shareholders of the Corporation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Corporation (“Corporate Transaction”) or,
if consummation of such Corporate Transaction is subject, at the time of such
approval by shareholders, to the consent of any government or governmental
agency, obtaining of such consent (either explicitly or implicitly by
consummation); excluding however, such a Corporate Transaction pursuant to which
(1) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Corporate Transaction (including, without limitation, a corporation which
as a result of such transaction owns the Corporation or all or substantially all
of the Corporation’s assets either directly or through one or more subsidiaries)
in substantially the same proportions as their ownership, immediately prior to
such Corporate Transaction, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities, as the case may be, (2) no Person
(other than the Corporation, any employee benefit plan (or related trust) of the
Corporation or such corporation resulting from such Corporate Transaction) will
beneficially own, directly or indirectly, 20% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors except to the extent that such ownership existed prior to the
Corporate Transaction and (3) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or


  (iv)   The approval by the shareholders of the Corporation of a complete
liquidation or dissolution of the Corporation.



5

--------------------------------------------------------------------------------


        9.  General Restrictions.  (a)  Notwithstanding any other provision of
the Plan or agreements made pursuant thereto, the Corporation shall not be
required to issue or deliver any certificate or certificates for shares of
Common Stock under the Plan prior to fulfillment of all of the following
conditions:

(i)    

Listing or approval for listing upon notice of issuance of such shares on the
New York Stock Exchange, Inc., or such other securities exchange as may at the
time be the principal market for the Common Stock;


(ii)   

Any registration or other qualification of such shares of the Corporation under
any state or federal law or regulation, or maintaining in effect any such
registration or other qualification which the Committee shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and


(iii)  

Obtaining any other consent, approval, or permit from any state or federal
governmental agency which the Committee shall, in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable.


        (b)       Nothing contained in the Plan shall prevent the Corporation
from adopting other or additional compensation arrangements for the
Participants.

        10.  Shares Available.  Subject to Section 11 below, the maximum number
of shares of Common Stock which may be credited as Stock Retainers pursuant to
the Plan is 1,000,000. Shares of Common Stock issuable under the Plan shall be
taken from authorized but unissued shares or from treasury shares of the
Corporation as shall from time to time be necessary for issuance pursuant to the
Plan.

        11.  Change in Capital Structure.  In the event of any change in the
Common Stock by reason of any stock dividend, stock split, combination of
shares, exchange of shares, warrants or rights offering to purchase Common Stock
at a price below its fair market value, reclassification, recapitalization,
merger, consolidation or other change in capitalization, appropriate adjustment
shall be made by the Committee (as defined in Section 12 below) in the number
and kind of shares subject to the Plan and any other relevant provisions of the
Plan, whose determination shall be binding and conclusive on all persons.


6

--------------------------------------------------------------------------------


        12.  Administration; Amendment.  (a)  The Plan shall be administered by
a committee consisting of the Chief Executive Officer, the Treasurer, the
Controller, and the General Counsel of the Corporation (the “Committee”), which
shall have full authority to construe and interpret the Plan, to establish,
amend and rescind rules and regulations relating to the Plan, and to take all
such actions and make all such determinations in connection with the Plan as it
may deem necessary or desirable.

        (b)       The Board may from time to time make such amendments to the
Plan as it may deem proper and in the best interest of the Corporation without
further approval of the Corporation’s shareholders, provided that to the extent
required to qualify transactions under the Plan for exemption under Rule 16b-3
promulgated under the Exchange Act (“Rule 16b-3”), no amendment to the Plan
shall be adopted without further approval of the Corporation’s shareholders in
the manner prescribed in Section 3 hereof and, provided further, that if and to
the extent required for the Plan to comply with Rule 16b-3, no amendment to the
Plan shall be made more than once in any six-month period that would change the
amount, price or timing of the grants of Common Stock hereunder other than to
comport with changes in the Internal Revenue Code of 1986, as amended, the
Employee Retirement Income Security Act of 1974, as amended, or the regulations
thereunder.

        (c)       The Board may terminate the Plan at any time.

        (d)       Notwithstanding any other provision of the Plan, neither the
Board nor the Committee shall be authorized to exercise any discretion with
respect to the selection of persons eligible to receive grants under the Plan or
concerning the amount or timing of grants under the Plan.

        13.  Miscellaneous.  (a)  Nothing in the Plan shall be deemed to create
any obligation on the part of the Board to nominate any director for reelection
by the Corporation’s shareholders or to limit the rights of the shareholders to
remove any director.

        (b)       The Corporation shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock pursuant to the Plan, payment
by a Participant of any taxes required by law with respect to the issuance or
delivery of such shares.

        14.  Governing Law.  The Plan and all actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware.





7

--------------------------------------------------------------------------------